*396Opinión disidente emitida por el
Juez Asociado Señor Todd, Jr.
Disiento. Después de un detenido estudio de la prueba admitida en este caso, soy de opinión que la misma es sufi-ciente para dejar establecida en la demandante la condición de hija natural reconocida del demandado bajo el inciso 2 del párrafo tercero del artículo 125 del Código Civil, ed. 1930, al solo efecto de llevar el apellido de su padre de acuerdo con la sección 2 de la Ley núm. 229 de 12 de mayo de 1942, según fué enmendada por la núm. 243 de 12 de mayo de 1945.
No es que considere que la prueba en los casos que surjan bajo la ley anteriormente citada tenga que ser distinta a la exigida en los casos de filiación ordinarios, sino que de acuerdo con los casos resueltos por este Tribunal con poste-rioridad al de Colón v. Sucn. A. J. Tristani, 44 D.P.R. 171, aun cuando en alguno se haya limitado el alcance de aquél, la prueba exigida para dejar establecida la posesión de estado de hijo natural no es la señalada en los casos anteriores al de Colón v. Sucn. A. J. Tristani, supra, que son los que se citan en la opinión de la Corte.
En el de autos no sólo quedó establecida la paternidad de la demandante sino que hubo prueba' de actos realizados por el demandado, suficientes, a mi juicio, para dejar establecido el reconocimiento.
Debería confirmarse la sentencia.